DETAILED ACTION
Response to Amendment
This is in response to Applicants Request for Continued Examination (RCE) filed 07/07/2022 which has been entered. Claims 1, 8, 16, 19, 21, 22, 26 and 29 have been amended. Claims 4, 6, 11-13, 15, 18, 20 and 25 have been cancelled. No Claims have been added. Claims 1-3, 5, 7-10, 14, 16, 17, 19, 21-24 and 26-29 are still pending in this application, with Claims 1, 8 and 16 being independent.
Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 5, 7-10, 14, 16, 17, 19, 21-24 and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, 8-10, 14, 16, 17, 19, 22-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi et al (2007/0047529 A1) in view of Michaelis et al (2010/0322391 A1).
As per Claim 1, Ricciardi teaches a method comprising: receiving, by a computing device, a telephony call having a source address associated with a first user, at least one service request associated with the telephony call, and a destination address associated with a second user (SIP INVITE: Figure 1 – Reference 115; Figure 3 – Reference 311, 312, 321and 322; Page 2, Paragraph [0024]; Page 3, Paragraph [0031]); and routing, the telephony call to the one or more alternative services instead of to the destination address associated with the second user (Page 3, Paragraph [0031]). 
(Note: In paragraph [0024], Ricciardi describes media servers that provide services such as announcements and Interactive Voice Response [IVR] support for VoIP service applications. In paragraph [0023], Applicant’s Specification indicates that operator services may be any assistance service and may include human or automated assistance. This is broad and lends itself to multiple interpretations. Automated announcements and an IVR are well-known forms of automated assistance [i.e. at least one service request associated with the telephony call])
(Note: In paragraph [0031], Ricciardi describes the use of the SIP INVITE message. The SIP INVITE message inherently teaches a source address associated with a first user and a destination address associated with a second user as these are part of every SIP INVITE message [See the from and to fields located in the INVITE message header]. In paragraph [0031], Ricciardi describes Figure 3 which is an illustration of a pre-call transfer operation in a packet-switched network)
(Note: In paragraph [0031], Ricciardi describes a calling party [CP] placing a call to a called party [e.g. redirecting party – RP]. The RP has the ability to redirect received calls [either all calls or calls on a case by case basis] to a secondary party [target party – TP] by using a SIP REFER message. As the call has not been answered the party initially placed by the calling party is routed not to the original destination, but instead routed to a third party and an associated service provide by the media server described in paragraph [0024])
Ricciardi does not teach determining, based on comparing the source address to one or more mapped addresses of a plurality of mapped addresses, a mapped address associated with one or more alternative services. However, Michaelis teaches determining, based on comparing the source address to one or more mapped addresses of a plurality of mapped addresses, a mapped address associated with one or more alternative services (Page 3, Paragraph [0043]; Page 4, Paragraphs [0046], [0049] and [0050]). 
(Note: In paragraph [0043], Michaelis describes a feature server having access to a database that has for each deaf, mute, hearing/speech-impaired person a telephone number/data network address pairing; a relay service identifier used by the user, information describing the user disability, etc. This information is used to determine the nature of the accessibility service required by the user. Incorporating the functionality provided by feature server described by Michaelis into the media server provided by Ricciardi enables the media server described by Ricciardi to have the information necessary to provide user specific accessibility services to requesting users)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claims 2, 3, 9, 10 and 17, Ricciardi teaches wherein the receiving the telephony call comprises receiving, using a session initiation protocol, a telephony message; and wherein the source address comprises a calling telephone number as described in Claim 1 above.
As per Claims 5 and 19, the combination of Ricciardi and Michaelis teaches wherein the plurality of mapped addresses comprises key value pairs of a plurality of re-routing addresses and a plurality of user addresses, and wherein the determining the mapped address associated with the one or more services comprises querying the plurality of mapped addresses using one of the plurality of user addresses as a query key (Michaelis: Page 3, Paragraph [0043], [0045], [0046] and [0050]).
(Note: In paragraph [0043], Michaelis describes a feature server and an associated database that for each service user includes a telephone number and data network address pairing, relay service identifier, user location, information describing the nature of accessibility user’s disability, and communication device information. In paragraph [0046], Michaelis describes communication device information [e.g. Mobile Station Identification Number: unique and valid 10-digit North American Number Plan telephone number – i.e. (202) 555-1212])
(Note: In paragraph [0050], Michaelis describes a data repository that contains user information [e.g. IP and/or media access control [MAC] address, relay service utilized by user, current location of user, etc.]. It is found to be reasonable for the system to use a previously supplied telephone number as a query key to the feature server database to obtain the mapped addresses associated with the necessary services utilized by the authenticated user)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 8, the combination of Ricciardi and Michaelis teaches a method comprising: receiving, by a computing device, a telephony message having a source address associated with a first user, at least one service request associated with the telephony message, and a destination address associated with a second user; determining, based on matching the source address to at least one of a plurality of user addresses, routing information to an alternative service, wherein each of the plurality of user addresses is mapped to at least one of a plurality of destination addresses associated with one or more alternative services; and routing, based at least in part on the at least one service request, a telephony call using the determined routing information, wherein the telephony call is routed to at least the alternative service instead of to the destination address associated with the second user as described in Claim 1. 
(Note: Claim 8 differs from Claim 1 in that Claim 8 recites the receipt of a telephony message while Claim 1 recites receiving a telephony call. As described in Claims 2 and 3 above, Michaelis describes the use of the session initiation protocol with commonly employs SIP INVITE messages whose header includes a source address associated with a first user [described in Claim 1] and a destination address associated with a second user [described in Claim 1])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.  
As per Claim 14, the combination of Ricciardi and Michaelis teaches wherein the determined routing information comprises one of the plurality of destination addresses (Michaelis: Page 3, Paragraph [0043]; Page 4, Paragraph [0050]). (Note: In paragraphs [0043] and [0050], Michaelis describes identifying a specific relay service used by a person which is an indication that multiple impairment specific services are available based on the nature of the user impairment [e.g. deaf, hearing-impaired, mute, speech-impaired, blind, vision impaired, etc.])
(Note: In order to identify the proper accessibility service, an address must be obtained to enable connection to the relay center. The called party number is provided In the SIP INVITE message. The information contained in the database described by Michaelis combined with the teachings of Ricciardi meets the recitations of the claimed language)
As per Claim 16, the combination of Ricciardi and Michaelis teaches receiving, by a computing device, a first network message having a source address associated with a first user, at least one service request associated with the first network message, and a destination address associated with a second user; determining, based on matching the source address to at least one of a plurality of mapped addresses, an alternative service address associated with an alternative service; and sending, based at least in part on the at least one service request associated with the first network message, a second network message using at least the alternative service address instead of the destination address associated with the second user as described in Claims 1 and 8 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 
As per Claim 22, the combination of Ricciardi and Michaelis teaches wherein the plurality of mapped addresses comprises an indication to route telephony calls associated with the source address to the one or more services as described in Claims 1 and 16 above. (Note: Additionally, in paragraph [0043], Michaelis describes the feature server working in conjunction with a Public Safety Answering Point [PSAP] enabling communication with police, firefighters and ambulance services)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information. 
As per Claim 23, Ricciardi teaches wherein the destination address comprises a dialed number as described in Claim 1.
As per Claim 24, the combination of Ricciardi and Michaelis teaches wherein the alternative service comprises a telephony accessibility service as described in Claim 1 and 8. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 26, Ricciardi teaches wherein the routing the telephony call comprises re-routing the telephony call from the at least one of the plurality of destination addresses to at least the alternative service as described in Claim 1.  
As per Claim 27, the combination of Ricciardi and Michaelis teaches wherein the plurality of mapped addresses further comprises a routing table comprising a plurality of source addresses and a plurality of destination addresses as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 28, the combination of Ricciardi and Michaelis teaches wherein the plurality of mapped addresses comprises an indication to route telephony calls associated with each of a plurality of source addresses to one of a plurality of telephony call accessibility service addresses as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
As per Claim 29, the combination of Ricciardi and Michaelis teaches wherein the one or more alternative services comprise one or more telephony assistance services as described in Claim 1. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi with the method as taught by Michaelis to enable audibly-impaired callers performing routine everyday activities to more effectively interact with audibly-capable parties to obtain goods, services and information.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi et al (2007/0047529 A1) in view of Michaelis et al (2010/0322391 A1) as applied to Claim 1 above, and further in view of Sjogren et al (2007/0232279 A1).
As per Claim 7, the combination of Ricciardi and Michaelis teaches the method of Claim 1; but does not teach wherein the plurality of mapped addresses is caused to update by a customer care center and via one or more of a mediation server and a feed server. However, Sjogren teaches wherein the plurality of mapped addresses is caused to update by a customer care center and via one or more of a mediation server and a feed server (Figure 1 – Reference 110; Page 2, Paragraph [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi and Michaelis with the method as taught by Sjogren to eliminate the need for call center personnel to manually change and/or update address mapping by automating the process to ensuring that the mapping is always up to date and calling parties are able to be successfully connected to the services they require.
Claim(s) 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ricciardi et al (2007/0047529 A1) in view of Michaelis et al (2010/0322391 A1) as applied to Claim 1 above, and further in view of Geiger et al (2015/0195695 A1).
As per Claim 21, the combination of Ricciardi and Michaelis teaches the method of Claim 1; but does not teach wherein the determining the mapped address associated with the one or more services comprises querying the plurality of mapped addresses using a session initiation protocol. However, Geiger does teach wherein the determining the mapped address associated with the one or more telephony call assistance services comprises querying the plurality of mapped addresses using a session initiation protocol (Page 3, Paragraphs [0072] and [0073]). 
(Note: Geiger describes the use of a SIP service and a digital PBX that handles the SIP service. The digital PBX is also responsible for querying the database system. The use of the Session Initiation Protocol is taught)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Ricciardi and Michaelis with the method as taught by Geiger to allow a hearing-impaired person the ability to communicate with a non-hearing-impaired person while ensuring that each party clearly understands what the other party is expressing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHARUGUNDLA (2010/0166155 A1), Asghari et al (9,705,993 B1), Benich et al (2016/0277572 A1), Witecha (2008/0091612 A1), Alexander et al (2016/0277587 A1), CZACHOR et al (2012/0033800 A1), MONTERO et al (2014/0267579 A1), Huey (2006/0140382 A1), Bjorsell et al (2010/0172345 A1), McClelland et al (2005/0129185 A1) and Barkan (2016/0072955 A1). Each of these describes systems and methods of implementing directory assistance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652